      Case 1:18-cv-02856-TJK-RMM Document 48 Filed 04/23/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES SOCCER FEDERATION
FOUNDATION, INC.,

                         Plaintiff/Counter-
                         Defendant,

v.                                                   Civil Action No. 1:18-cv-02856-TJK

UNITED STATES SOCCER FEDERATION,
INC.,

                         Defendant/Counter-
                         Plaintiff.



             DEFENDANT’S MOTION TO MODIFY SCHEDULING ORDER

       Defendant/Counter-Plaintiff United States Soccer Federation (“U.S. Soccer”) respectfully

submits this Motion to Modify the Scheduling Order set by the Court on February 18, 2020,

pursuant to Fed. R. Civ. P. 6(b), 16(b)(4) and LCvR 16.4(a). In support thereof, U.S. Soccer

states as follows:

       “[O]nce the court enters a scheduling order, that schedule can only be modified with the

court’s consent and with good cause shown.” A Love of Food I, LLC v. Maoz Vegetarian USA,

Inc., 292 F.R.D. 142, 143 (D.D.C. 2013); see also LCvR 16.4 (“The court may modify the

scheduling order at any time upon a showing of good cause.”). The primary factor in evaluating

whether good cause exists is “the diligence of the party seeking the amendment.” Dag

Enterprises, Inc. v. Exxon Mobil Corp., 226 F.R.D. 95, 105 (D.D.C. 2005) (internal quotation

and citation omitted); see also United States v. Kellogg Brown & Root Servs., Inc., 285 F.R.D.

133, 136 (D.D.C. 2012) (“The primary factor in determining whether good cause exists is the

diligence of the party seeking discovery before the deadline.”).
      Case 1:18-cv-02856-TJK-RMM Document 48 Filed 04/23/20 Page 2 of 8



       On March 26, 2019, the Court issued an initial scheduling order. ECF No. 22. On

October 17, 2019, on the parties’ joint motion (ECF No. 37), the Court issued a revised

scheduling order. ECF No. 38. On February 14, 2020, noting the existence of ongoing and

extensive discovery disputes among other reasons, the parties again requested an extension of the

case deadlines (ECF No. 42), and the Court issued a further revised scheduling order on

February 18, 2020. ECF No. 43.

       Here, good cause exists to modify the scheduling order by a modest five months as

indicated in Appendix A1 for three reasons. First, the dispute between the parties regarding

certain documents that the Foundation asked U.S. Soccer to collect in discovery (e.g. the

“Disputed Foundation Documents”) has only grown since the parties last sought an extension

two months ago. Other discovery disputes unrelated to the Disputed Foundation Documents also

have multiplied exponentially since then. It would be difficult, if not impossible, to resolve all of

these discovery disputes—with or without the Court’s intervention—and then deal with their

aftermath in the remaining period left for discovery. It would also promote judicial efficiency

for the parties to have sufficient time to work through these issues prior to any depositions

beginning so as to avoid the necessity of successive depositions of any witness after the

discovery disputes are resolved. Second, the continuing COVID-19 crisis and its uncertain end

or reprieve of shelter-at-home orders has significantly impacted the parties’ ability to take

depositions, prepare witnesses for deposition, and otherwise proceed in the normal course.

Third, this extension will not affect any rights of the parties in the outcome of this litigation. The


1
  The parties’ prior joint request for an extension mistakenly requested that expert discovery
(including the taking of expert depositions) conclude on the same date as the parties’ exchange
of rebuttal expert reports. Given the impracticability of taking all expert depositions on the same
day as the exchange of rebuttal expert reports, U.S. Soccer requests a longer extension of the
expert discovery deadline and the Final Pretrial Scheduling Conference.

                                                  2
       Case 1:18-cv-02856-TJK-RMM Document 48 Filed 04/23/20 Page 3 of 8



parties are not seeking exigent relief, and any equitable relief or monetary damages that the

parties are seeking are not time-sensitive, and the Court has yet to set a trial date for this case.

U.S. Soccer further details these reasons below:

        First, the discovery issues that gave rise to the parties’ previous joint request to modify

the scheduling order have yet to be resolved, and, in fact, the number of current discovery

disputes has grown exponentially. In particular, the parties continue to have a number of

disputes related to the Foundation’s contention that U.S. Soccer should not have collected the

“Disputed Foundation Documents. This issue was first raised to the Court in November 2019,

ECF No. 41, but persists in larger scope today.2 In mid-March, the Foundation raised a small

portion of the issues related to the Disputed Foundation Documents before the Court, and the

parties submitted a joint summary of the pending dispute. ECF No. 46. There is currently no

indication when the Court will resolve the issues outlined therein.

        Moreover, several other issues related to the Disputed Foundation Documents remain

between the parties as related to nearly 500 documents, and—given the current posture—the

Foundation will presumably engage in motion practice regarding some of these disputed

materials in the near future. This includes a new dispute between the parties that arises from the

Foundation’s refusal to produce any of the Disputed Foundation Documents, notwithstanding

their admitted relevance, unless U.S. Soccer effectively agrees that U.S. Soccer improperly

collected them in the first instance. Declaration of Molly A. Jones in Support of Motion to

Modify Scheduling Order (Jones Decl.) at ¶¶ 2-3. As this is the very subject of the dispute

pending before the Court, the Foundation essentially requires that the dispute be resolved before

the parties can conduct further discovery, including depositions, or, in the alternative, asks U.S.

2
 During a previous hearing on these issues, the Court acknowledged that the case schedule may
need to be modified to accommodate a resolution of the dispute. ECF No. 41 at 28:1-7.

                                                   3
      Case 1:18-cv-02856-TJK-RMM Document 48 Filed 04/23/20 Page 4 of 8



Soccer to proceed with discovery despite the Foundation’s withholding of relevant and

responsive information. The Foundation’s attempt to force U.S. Soccer to defend depositions of

its witnesses, including at least three individuals who were also members of the Foundation’s

Board of Directors at times, prejudices U.S. Soccer’s ability to prepare those witnesses for

deposition and risks the Foundation manufacturing yet another complaint related to the Disputed

Foundation Documents and their use in this case.

       The parties also continue to meet and confer over numerous other discovery disputes

concerning responses to interrogatories, requests for admission, and requests for production,

privilege logs, and the sufficiency of the parties’ respective document productions. Id. at ¶ 4.

       Second, in addition to these outstanding discovery disputes, the COVID-19 pandemic,

and resulting shelter-in-place orders, has significantly impacted U.S. Soccer’s ability to make

witnesses available for depositions. U.S. Soccer has worked diligently in an effort to coordinate

deposition dates that work with varying schedules for the identified witnesses and counsel for

U.S. Soccer, but given the ever-changing situation with COVID-19, has been unable to secure

any dates for deposition, especially not in the tight timelines requested by the Foundation.

Additionally, while U.S. Soccer has a strong preference for in-person depositions, the more

pressing concern is the health issues of two of the U.S. Soccer deponents. One of the deponents

is currently very ill, and the other is immunocompromised. Id. at ¶ 5. U.S. Soccer requests that

discovery be extended in part to postpone the unnecessary additional burden on these deponents

of preparing for3 and attending a lengthy deposition (whether in or away from their home) as


3
  As a practical matter, several of the individuals that have been noticed for deposition may also
be designated as U.S. Soccer’s representatives for any deposition taken pursuant to Federal Rule
of Civil Procedure 30(b)(6). Thus, the preparation required for these witnesses will necessarily
be lengthy and extensive, particularly as the Foundation’s claims span a time period of nearly
thirty years.

                                                 4
      Case 1:18-cv-02856-TJK-RMM Document 48 Filed 04/23/20 Page 5 of 8



well as handling the complicated logistical and technological planning required to be able to take

and defend these depositions remotely. The stress that is inherent in this process at this time is

an avoidable risk to these deponents that would be at least partially abated by waiting until the

COVID-19 situation has run its course and things begin to return to normal. Given that at least

certain states have started the process of reopening, things may begin to return to normal sooner

than originally thought. However, there is too much uncertainty to say when that may happen, or

whether such actions by states are consistent with the best advice of public health officials, and

thus, an extension is necessary.

       Third, the parties will not be prejudiced by an extension because the relief they seek in

this case does not require imminent action by the Court and will not be altered by a short passage

of time. The Foundation seeks from the court (1) a declaratory judgment as to ownership and

non-infringement of the disputed trademarks in this case, (2) an injunction against U.S. Soccer

using those marks, (3) a change at the USPTO in the ownership status of the marks, and

(4) various unspecified damages and monies for alleged, past unfair or deceptive trade practices

and unjust enrichment by U.S. Soccer. ECF No. 1 at 17-18. U.S. Soccer’s Counterclaim

likewise seeks from the Court (1) a declaratory judgment that U.S. Soccer owns the marks, (2) an

injunction against the Foundation using those marks, and (3) various forms of damages and

monies related to the Foundation’s infringement of those trademarks. ECF No. 16 at 34-35.

None of these forms of relief will be altered by a short extension of schedule in this case.

       While U.S. Soccer has endeavored in good faith to complete discovery by the current fact

discovery deadline, it is apparent that these current circumstances will prevent the completion of

discovery within the next nine weeks. As the parties previously briefed in its previous joint

request to modify the scheduling order (ECF No. 42), and as still remains the case today,



                                                 5
       Case 1:18-cv-02856-TJK-RMM Document 48 Filed 04/23/20 Page 6 of 8



discovery in this case involves the exchange of extensive historical information that dates back

several decades and the resolution of several ongoing discovery disputes. While the parties have

continued to meet and confer on a number of issues, including most prominently the collection,

review, and production of the Disputed Foundation Documents, these issues have yet to be

resolved and has resulted in unavoidable delays in the discovery process.

       As with the parties’ previous joint request to modify the scheduling order, extending the

current case schedule is also appropriate since the trial has not yet been scheduled, and the

Foundation will therefore not be prejudiced by the modification. See Watt v. All Clear Bus.

Sols., LLC, 840 F. Supp. 2d 324, 326 (D.D.C. 2012). Given the discovery yet to be taken and the

complexity of the current COVID-19 situation, which is likely to impact the Court’s immediate

and long-term schedules, and the fact that no trial date has been set, the requested extension of

five months in this case will likely have no impact on the speed with which the Foundation can

take this case to trial, should one be required.

       Pursuant to LCvR 7(m), U.S. Soccer has attempted to work with the Foundation to reach

an agreement on a modified case schedule that would be fair to both sides and realistically take

into account the extensive discovery-related disagreements and impact of the COVID-19

pandemic on the parties’ ability to prepare for and attend depositions. Jones Decl. at ¶ 6.

However, U.S. Soccer was not able to obtain the Foundation’s consent to this further extension

of the current case schedule. Id.

       For the foregoing reasons, U.S. Soccer respectfully requests a five-month extension of

the current case schedule as outlined in Appendix A. A proposed order is attached that sets forth

the requested modified schedule for completion of fact and expert discovery.




                                                   6
      Case 1:18-cv-02856-TJK-RMM Document 48 Filed 04/23/20 Page 7 of 8



Dated: April 23, 2020                     Respectfully submitted,

                                          /s/ Kent B. Goss
                                          David J. Ervin (D.C. Bar No. 445013)
                                          CROWELL & MORING LLP
                                          1001 Pennsylvania Avenue, NW
                                          Washington, DC 20004
                                          Telephone: (202) 624-2622
                                          Fax: (202) 628-5116
                                          DErvin@crowell.com

                                          Kent B. Goss (admitted pro hac vice)
                                          CROWELL & MORING LLP
                                          515 South Flower St., 40th Floor
                                          Los Angeles, CA 90071
                                          Telephone: (213) 443-5504
                                          Fax: (213) 622-2690
                                          KGoss@crowell.com

                                          Molly A. Jones (admitted pro hac vice)
                                          CROWELL & MORING LLP
                                          3 Embarcadero Center, 26th Floor
                                          San Francisco, CA 94111
                                          Telephone: (415) 986-2800
                                          Fax: (415) 986-2827
                                          MoJones@crowell.com

                                          Counsel for Defendant/Counter-Plaintiff
                                          United States Soccer Federation, Inc.




                                      7
      Case 1:18-cv-02856-TJK-RMM Document 48 Filed 04/23/20 Page 8 of 8



                     APPENDIX A: REVISED SCHEDULING ORDER

                                         Current Date             Proposed Amended Date


Completion of Fact Discovery             June 24, 2020            November 24, 2020
(except for any fact discovery subject
to a pending motion to compel or/for
protective order)


Exchange of Opening Expert Reports       July 15, 2020            December 15, 2020
and production of all materials relied
upon by Experts


Exchange of Rebuttal Expert Reports      August 5, 2020           January 5, 2021
and production of all materials relied
upon in Rebuttal Expert Reports and
not produced previously by the
parties


Completion of Expert Discovery,          August 5, 2020           January 26, 2021*
including expert depositions


Final Pretrial Scheduling Conference     August 11, 2020 at       February 3, 2021 (or as set
                                         10:00 a.m.               by the Court)*



Trial Date                               To be set by the Court   To be set by the Court


* Extended more than five months to accommodate expert depositions following the parties’
exchange of rebuttal expert reports.
